Citation Nr: 1110177	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a right ankle injury.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a left shoulder injury.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a right knee injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with active service from October 1982 to November 1985 and from January 1991 to March 1991 with additional active service in the United States Army Reserves from January 2004 to January 2006.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (the RO).  

In an October 2008 rating decision, the RO granted the Veteran a separate 10 percent evaluation for instability of the right knee.  The Board notes that this award is not an increased evaluation of the Veteran's service-connected knee issue on appeal, but rather a distinct award.  The Court has held that a Veteran who has degenerative arthritis and instability of the knee may receive separate ratings, provided that any separate rating must be based upon additional disability.  See 38 C.F.R. § 4.14 (2010); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998); see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) and Esteban v. Brown, 6 Vet. App. 259 (1994).  Nonetheless, the Veteran failed to express dissatisfaction with that decision, and accordingly, that issue is not in appellate jurisdiction.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

The issues of (1) entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a left shoulder injury and (2) entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a right knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability is manifested by symptoms consistent with moderate limitation of motion; marked limitation of motion is not shown.

2.  The competent evidence of record does not show that the Veteran's service-connected right ankle disability is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the service-connected right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5271 (2010).

2.  The criteria for referral of the Veteran's service-connected right ankle disability for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's right ankle claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2006 fully satisfied the duty to notify provisions concerning his claim for service connection, to include how VA determines disability ratings and effective dates.  See Dingess, supra.  The Veteran was informed that evidence was needed showing his service-connected right ankle disability had increased in severity.  He was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his right ankle disability and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board additionally notes that the RO determined that the Veteran was not in receipt of benefits from the Social Security Administration (SSA), and accordingly, there are no medical records outstanding.  See an SSA inquiry dated in September 2007.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in August 2006.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability decided herein since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The August 2006 VA examination reports are thorough and supported by VA outpatient treatment records.  The VA examiner who performed both VA examinations reviewed the Veteran's complete VA claims file and recorded the Veteran's subjective complaints as well as objective findings upon physical examination and interview.  In light of above, the Board concludes that the August 2006 VA examinations are adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban, supra.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).



Discussion

The Veteran's service-connected right ankle disability is currently evaluation 10 percent disabling under 38 C.F.R. § 4.71a Diagnostic Code 5271.  As will be discussed further below, the competent and other medical evidence of record fails to demonstrate the criteria for an increased evaluation.  

Under Diagnostic Code 5271 [ankle, limited motion], marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

The Board observes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).

The August 2006 VA examination report reflects that the Veteran demonstrated dorsiflexion of right ankle to 20 degrees and plantar flexion to 45 degrees.  This represents a full range of motion concerning the Veteran's right ankle.  The August 2006 VA examiner additionally commented that the Veteran's right ankle range of motion was not further limited by pain, tenderness, weakness or lack of coordination upon repetitive use.  See DeLuca, supra.  Accordingly, the Veteran's service-connected right ankle claim may not be availed by application of Diagnostic Code 5271.  

The Board has considered the possible application of other Diagnostic Codes; however, since the competent medical and other evidence of record fails to reflect (1) ankylosis of the ankle, (2) ankylosis of the subastragalar or tarsal joint, (3) malunion of the os calcis or astragalus, (4) astragalectomy and/or (5) shortening of the bones of the right leg, Diagnostic Codes Diagnostic Code 5270, 5272, 5273, 5274 and 5275 are not for application.  

The Board notes that x-rays completed in connection with the August 2006 VA examination fail to reflect the presence of arthritis or degenerative joint disease in the Veteran's right ankle.  Thus, the provisions of 5003 and 5010 are inapplicable.  

The Veteran has asserted that he would like a separate 10 percent evaluation for instability of his right ankle.  See the Veteran's statements dated in October 2006 and July 2007.  Indeed, the August 2006 VA examiner noted that there was laxity in the Veteran's right ankle.  As noted above, the Veteran did receive a separate 10 percent evaluation for instability of his right knee.  However, the Board observes that the controlling laws and regulations on which that award was granted pertain specifically to the knee.  See 38 C.F.R. § 4.14 (2010); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998); see also Degmetich and Esteban, both supra.  

The Board has considered the possibility of staged ratings.  See Hart and Fenderson, both supra.  However, the Board concludes that the criteria for an increased evaluation are met at no time during the pendency of the present appeal.  Accordingly, staged ratings are not appropriate.  See Hart and Fenderson, both supra.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The Board notes that the Veteran's representative asserts that the schedular criteria are inadequate for evaluating the Veteran's service-connected disability decided herein.  The Board disagrees.  As fully detailed above, a higher evaluation is available where specific criteria are met.  The Veteran does not meet the schedular criteria for a higher evaluation.  It does not appear that the Veteran has "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a right ankle injury is denied.  

REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Right Knee and Left Shoulder Claims

The Veteran was last accorded a VA examination of his right knee and left shoulder in August 2006; more than four years ago.  The physical evaluation completed on these joints at that time demonstrated, pain and limitation of motion of the right knee and right shoulder.  

Subsequently, the Veteran has asserted that both of these disabilities have increased in severity.  Specifically, the Veteran's representative has asserted that the Veteran's service-connected right knee disability has worsened in statements dated in October 2008 and February 2010.  Additionally, the Veteran has asserted that his range of motion concerning his left shoulder has lessened since the August 2006 VA examination.  See the Veteran's July 2007 statement.  

Initially, in this regard, the Board acknowledges that the Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's contentions of increased right knee and left shoulder symptomatology since the most recent examination in August 2006, the Board finds that additional VA examination is necessary to determine the current nature and extent of these service-connected disabilities.

Finally, the Board notes that the most recent treatment records in the Veteran's VA claims file are dated in August 2006.  The duty to assist obligates VA to obtain outstanding records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected right knee and left shoulder disabilities.  

2.  The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected right knee and left shoulder disabilities.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

4.  Schedule the Veteran for a VA orthopedic examination of the Veteran's right knee and left shoulder.  The claims file should be provided to the physicians for review in conjunction with the examinations.  All indicated tests and studies deemed appropriate by the examiner, to include x-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner is to provide a detailed review of the Veteran's history, current complaints, and the severity and extent of symptomatology associated with his service-connected right knee and left shoulder disabilities.  

The VA examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.

If the Veteran describes flare-ups of pain, the VA examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

If the examiner is unable to comment on any of the above questions, he or she should so indicate and explain why. 

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

6.  The AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case.

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


